Case 2:19-cv-00152-JRG Document 402 Filed 06/08/21 Page 1 of 3 PageID #: 18082




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  SOLAS OLED LTD.

     Plaintiff,

          v.

  SAMSUNG DISPLAY CO., LTD., SAMSUNG                    Civil Action No. 2:19-cv-00152-JRG
  ELECTRONICS CO., LTD., AND SAMSUNG
  ELECTRONICS AMERICA, INC.,

     Defendants.


                    NOTICE OF PTAB FINAL WRITTEN DECISION ON
                  INTER PARTES REVIEW OF U.S. PATENT NO. 7,446,338

       Defendants Samsung Display Co., Ltd., Samsung Electronics Co., Ltd., and Samsung

Electronics America, Inc. attach hereto the June 7, 2021 Final Written Decision on Inter Partes

Review of U.S. Patent No. 7,446,338 (the “’338 patent”) in IPR2020-00320 issued by the Patent

Trial and Appeal Board (“PTAB”). The PTAB’s Final Written Decision has determined that all

challenged claims (i.e., claims 1–3 and 5–13 of the ’338 patent) are unpatentable.


Dated: June 8, 2021                               Respectfully submitted,

                                                  /s/ Melissa R. Smith
                                                  Melissa R. Smith
                                                  Texas State Bar No. 24001351
                                                  melissa@gillamsmithlaw.com
                                                  GILLAM & SMITH, LLP
                                                  303 South Washington Avenue
                                                  Marshall, Texas 75670
                                                  Phone: (903) 934-8450
                                                  Fax: (903) 934-9257
Case 2:19-cv-00152-JRG Document 402 Filed 06/08/21 Page 2 of 3 PageID #: 18083




                                          Jeffrey H. Lerner
                                          jlerner@cov.com
                                          David A. Garr
                                          dgarr@cov.com
                                          Jared R. Frisch
                                          jfrisch@cov.com
                                          Daniel W. Cho
                                          dwcho@cov.com
                                          Tarek J. Austin
                                          taustin@cov.com
                                          Eric T. O’Brien
                                          eobrien@cov.com
                                          David J. Cho
                                          djcho@cov.com
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street, NW
                                          Washington, DC 20001-4956
                                          Phone: (202) 662-6000
                                          Fax: (202) 662-6291

                                          Robert T. Haslam
                                          rhaslam@cov.com
                                          COVINGTON & BURLING LLP
                                          3000 El Camino Real
                                          5 Palo Alto Square, 10th Floor
                                          Palo Alto, CA 94306-2112
                                          Phone: (650) 632-4700
                                          Fax: (650) 632-4800

                                          COUNSEL FOR DEFENDANTS SAMSUNG
                                          DISPLAY CO., LTD. , SAMSUNG ELECTRONICS
                                          CO., LTD., AND SAMSUNG ELECTRONICS
                                          AMERICA, INC.




                                      2
Case 2:19-cv-00152-JRG Document 402 Filed 06/08/21 Page 3 of 3 PageID #: 18084




                              CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this June 8, 2021.

                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                              3
